Detailed Action	
This action is in response to the applicant’s amendment filed on 18 November, 2020. Claims 10-18 are pending and examined. Claims 10-12 and 14-18 are currently amended. Claims 1-9 and 19-20 are withdrawn.  As such, amendment to claim 19 is not examined.
Response to Amendment
The Amendment filed 18 November, 2020 has been entered. Claims 10-18 remain pending in the application. Regarding the Non-Final Office Action mailed on 18 August, 2020, applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejections previously set forth. 
Applicant’s amendment necessitates new rejection under 35 USC § 112(a) and (b) as set forth in this Office Action.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 11/18/2020, with respect to Claims 10-18 have been fully considered and are persuasive.  The rejection of Claims 10-18 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “… the inherent offset of the pressure sensor is determined as the pressure in the fuel system after the refueling lock being manually unlocked and prior to fuel being added to the fuel tank” which is not explicitly disclosed in the specification. The specification has “the inherent offset of the pressure sensor may comprise the pressure in the fuel system after…” but does not have “the inherent offset of the pressure sensor is determined as the pressure in the fuel system after…”, i.e. the specification does not explicitly recite an action of determining the inherent offset. Claims 17-18 recite “the determined inherent offset”, which does not have explicit support from the specification for the same reasons above. Therefore, the claims recite NEW MATTER and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is amended as “…responsive to pressure readings of a pressure sensor in the fuel system not depressurizing to within a predetermined threshold of atmospheric pressure …” to clarify “the pressure” as “readings of a pressure sensor”, while Claim 15 still recites “…indicating that the source for the fuel system not depressurizing includes a pressure sensor that is stuck in response to the pressure not changing” and “…indicating that the source for the fuel system not depressurizing includes the pressure sensor with an inherent offset in response to the pressure increasing…” where “the pressure” should also be “pressure readings of the pressure sensor”. The actual “pressure” in the fuel system should be differentiated from the “pressure readings of the pressure sensor”, otherwise the claims are unclear and ambiguous since in some cases “the pressure readings of the pressure sensor” are not reflecting “the pressure” of the fuel system. Please also check other claims to make sure the “pressure” of the fuel system and the “pressure readings” of the pressure sensor are properly addressed. In addition, “pressure readings” are numbers which can be decreasing/decaying but cannot be “depressurizing”. Reciting a sensor reading “depressurizing” is ambiguous.  Therefore, claims 10 and 15 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The “pressure readings of the pressure sensor…not depressurizing” have been interpreted by the examiner as “pressure readings of the pressure sensor…not decreasing OR the fuel system not depressurizing” and “the pressure” in claim 15 have been interpreted as “pressure readings of pressure sensors” for the purpose of examination.
Claim 10 recites “…including differentiating between whether the monitored pressure becomes within the predetermined threshold of atmospheric pressure just prior to the monitored fuel level in the fuel tank increasing …” which is ambiguous. It is not clear what the subject that “includes” is, i.e., whether the items after “including” are “included” by “indicating a source for the fuel system not depressurizing in response to the unsealing the fuel tank based on the monitored pressure with the pressure sensor and the monitored fuel level with the fuel level sensor” OR “the monitored pressure with the pressure sensor and the monitored fuel level with the fuel level sensor”. If the “included” items are considered to be part of “indicating a source…”, there are no sources listed in the items. If the “included items are considered to be part of “the monitored pressure” and “monitored fuel level”, it seems the “included” items are not part of the “monitored pressure” or “fuel level”. Therefore, the claim is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 10 recites “…indicating a source for the fuel system not depressurizing in response to the unsealing the fuel tank based on the monitored pressure with the pressure sensor and the monitored fuel level with the fuel level sensor, including differentiating between whether the monitored pressure becomes within the predetermined threshold of atmospheric pressure just prior to the monitored fuel level in the fuel tank increasing; and a premature shutoff occurring and the monitored fuel level increasing as expected for refueling” which is ambiguous.  It is not clear what is the relation between “and a premature shutoff occurring and the monitored fuel level increasing as expected for refueling” and the limitations before it in the claim. It is not clear if “and a premature shutoff occurring and the monitored fuel level increasing as expected for refueling” is in parallel with “indicating a source…” (Considering the “;” before “and a premature shutoff…”) OR is an element to be “based on”, i.e. “based on the monitored OR is an element of “including…”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The limitation has been interpreted by the examiner as a parallel limitation with “indicating” considering the using of “;” before the “and a premature shutoff…” for the purpose of examination.
Claim 10 recites “…and the monitored fuel level increasing as expected for refueling” which is ambiguous. It is not clear what “as expected” means, i.e. what is being expected. The claim is related to refueling under an abnormal condition, i.e. fuel system not depressurizing in response to unsealing the fuel tank.  It is not clear “as expected” is referring to for refueling under the abnormal condition above OR under a normal refueling condition with no issues related to the “fuel system not depressurizing…”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The “as expected” has been interpreted by the examiner as “as expected under a normal refueling condition with no issues related to the “fuel system not depressurizing…” for the purpose of examination.
Claim 10 recites “…within a predetermined threshold of atmospheric pressure…” which is not clear. It is not clear whether the “predetermined threshold” is “atmospheric pressure” OR a value above/below the “atmospheric pressure”. And it is not clear how a pressure value can be “within” a “threshold”, which is a point instead of a range. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim has been interpreted by the examiner as “…within a predetermined threshold, i.e. atmosphere pressure” for the purpose of examination.
Claim 10 recites “the pressure” in line 7, which lack antecedent basis.
Claims 17-18 recite “the determined inherent offset”, which lack antecedent basis.
Claims 11-18 are rejected by virtue of the dependency on claim 10 and/or for reciting similar limitations as claim 10.
Allowable Subject Matter
Claim 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of OBDSM1700 (“2017 MY OBD System Operation Summary for Plug In and Hybrid Electric Vehicles) teaches hybrid electrical vehicle control system and monitoring and testing different subsystems such as EVAP system and fuel system.		
In regarding to independent claim 10, OBDSM1700 taken either individually or in combination with other prior art of record fails to teach or render obvious responsive to pressure readings of a pressure sensor in the fuel system not depressurizing to within a predetermined threshold of atmospheric pressure in response to the unsealing the fuel tank and further responsive to a refueling lock that controls access to the fuel tank being indicated to be manually unlocked, monitoring the pressure in the fuel system with the pressure sensor and a fuel level during refueling the fuel tank with a fuel level sensor, indicating a source for the fuel system not depressurizing in response to the unsealing the fuel tank based on the monitored pressure with the pressure sensor and the monitored fuel level with the fuel level sensor, including differentiating between whether the monitored pressure becomes within the predetermined threshold of atmospheric pressure just prior to the monitored fuel level in the fuel tank increasing; and a premature shutoff occurring and the monitored fuel level increasing as expected for refueling.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/HONGYE LIANG/Examiner, Art Unit 3667    

/YUEN WONG/Primary Examiner, Art Unit 3667